Order entered August 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01020-CV

                               JERRY GRISAFFI, Appellant

                                             V.

 ROCKY MOUNTAIN HIGH BRANDS, INC. F/K/A REPUBLIC OF TEXAS BRANDS,
                         INC., Appellee

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-15441

                                          ORDER
               Before Chief Justice Burns, Justice Molberg, and Justice Nowell

       Based on the Court’s opinion of this date, we AFFIRM the trial court’s March 6, 2019

order setting the amount of bond and LIFT the stay granted by our March 28, 2019 order.




                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE